/DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “snug fit” in the claims is a relative term which renders the claims indefinite. The term “snug fit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "the cell culture support media".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the tissue culture substrate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the cell support membrane".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4, 9-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esser et al. (US 2008/0194017).

Regarding claim 1 Esser discloses a cell plate insert, comprising an interior lip and legs on a bottom side, and having a diameter to provide a snug fit within a cell plate or well.  (See Esser Figs. 6-9  and 11 wherein a cell plate insert comprises an interior lip 110 with legs 124 on a bottom side and wherein said insert is held in place with a well and this has a snug fit therewith.)

Regarding claim 2 Esser discloses all the claim limitations as set forth above as well as the device further comprising a cell support membrane disposed on an interior lip of the cell plate insert.  (See Esser Figs 6-9 and 11 wherein there is a cell support membrane 114 disposed on an interior lip of the cell plate insert)


Regarding claim 4 Esser discloses all the claim limitations as set forth above as well as the device wherein the legs are of a height sufficient to provide an equal distance between a first tissue culture substrate disposed on a bottom of the cell plate and the cell culture support media.  (See Esser Figs. 6-11 wherein the legs have a height and said height is fully sufficient to provide an equal distance between a first tissue culture substrate disposed on a bottom of the cell plate and cell culture support media depending upon a cell culture plate provided.)
Furthermore it is noted that the claims are wholly directed to the cell insert and do not require a cell plate and limitations directed to the size, shape, and nature of the cell plate do not limit the claimed insert.


Regarding claim 9 Esser discloses system for cell co-culture, comprising a cell plate insert having an interior lip on a top side and legs on a bottom side; and wherein the cell plate insert has a diameter to provide a snug fit within a cell plate.  (See Esser Figs -11 and Abstract wherein a cell plate insert has an interior lip on a top side of 110 and legs 124 on a bottom side wherein the cell plate insert has a diameter to provide a snig fit within a cell plate 202 via cooperating protrusions 122.)

Regarding claim 10 Esser discloses all the claim limitations as set forth above as well as the device further comprising a cell support membrane disposed on an interior lip of the cell plate insert such that the cell plate insert forms a top chamber and a bottom chamber. (See Esser Figs 6-9 and 11 wherein there is a cell support membrane 114 disposed on an interior lip of the cell plate insert such that the insert forms a top chamber 102 and a bottom chamber above 203.)

Regarding claim 11 Esser discloses all the claim limitations as set forth above as well as the device further comprising a cell plate comprising a first tissue culture substrate, wherein the cell plate insert is inserted on top of the tissue culture substrate.  (See Esser Fig. 11 wherein a cell plate comprises a first tissue culture substrate 203 and wherein the cell plate insert 102 is placed on top thereof)

Regarding claim 12 Esser discloses all the claim limitations as set forth above as well as the device wherein in the tissue culture substrate comprises tissue culture plastic.   (See Esser [0031] wherein the culture insert carrier which includes the tissue culture substrate is formed from various plastics, i.e. polyethylene, ABS, PMMA , etc.)


Regarding claim 15 Esser discloses all the claim limitations as set forth above as well as the device further comprising a cell plate lid.  (See Esser [0066] wherein there is a cell plate lid)

Regarding claim 16 Esser discloses all the claim limitations as set forth above as well as the device further comprising a cell support membrane formation base having a diameter equivalent to a diameter of the interior lip.  (See Esser Figs. 6-8 wherein a cell support membrane formation base 114 overlays an interior lip 110 and this has a diameter equivalent thereto.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser et al. (US 2008/0194017) as applied to claims above.

Regarding claim 5 Esser discloses all the claim limitations as set forth above and discloses that the insert may have various sizes and shapes but does not specifically disclose wherein the cell plate is a petri dish having a 10 cm diameter and wherein the diameter of the cell plate insert is about 95 mm to 99 mm. It is noted that such a modification would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Furthermore it is noted that the claims are wholly directed to the cell insert and do not require a cell plate and limitations directed to the size, shape, and nature of the cell plate do not limit the claimed insert.


Regarding claim 6 Esser discloses all the claim limitations as set forth above and discloses that the insert may have various sizes and shapes but does not specifically disclose a height of the cell plate insert is about 10 mm including the legs, and wherein the legs have a height of about 2 mm. It is noted that such a modification would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 7 Esser discloses all the claim limitations as set forth above and discloses that the insert may have various sizes and shapes but does not specifically disclose he cell plate is a multi-well plate having wells of about 35 mm diameter and wherein the diameter of the cell plate insert is about 30 mm to 34 mm.It is noted that such a modification would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Furthermore it is noted that the claims are wholly directed to the cell insert and do not require a cell plate and limitations directed to the size, shape, and nature of the cell plate do not limit the claimed insert.


Regarding claim 8 Esser discloses all the claim limitations as set forth above and discloses that the insert may have various sizes and shapes but does not specifically disclose a height of the cell plate insert is about 10 mm to 10.5 mm excluding the legs, and wherein the legs have a height of about 2 mm to 3 mm.
It is noted that such a modification would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser et al. (US 2008/0194017) as applied to claims above, and further in view of Lahm et al. (US 5,534,227).
Regarding claim 17 Esser discloses all the claim limitations as set forth above but does not specifically disclose the cell plate insert being optically transparent.

Lahm et al. discloses a cell co-culture system wherein a cell plate insert is optically transparent to allow observation of experiments within the container. (See Lahm Abstract and???
It would have been obvious to one of ordinary skill in the art at the time of invention to form all elements of the co-culture system of Esser from optically transparent materials as described by Lahm et al. because doing so allows observation and monitoring of experiments without risking contamination by requiring removal of a lid which would be desirable in the device of Esser.



Claim(s) 3,13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser et al. (US 2008/0194017) as applied to claims above, and further in view of Allbritton et al. (US 2021/0395661).

Regarding claim 3 Esser discloses all the claim limitations as set forth above but does not specifically disclose wherein the cell support membrane comprises agarose.  

Allbritton et al. discloses a cell culture insert comprising a cell support membrane which comprises agarose to allow the culture of cells thereon.  (See Allbritton et al. [0054] and [0080] wherein a cell culture membrane includes agarose.)

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a membrane with agarose as described by Allbritton et al. in the device of Esser because membranes with agarose provide support for cells being cultured as would be desirable in the device of Esser.


Regarding claim 13 Esser discloses all the claim limitations as set forth above but does not specifically disclose wherein the cell support membrane comprises agarose.  

Allbritton et al. discloses a cell culture insert comprising a cell support membrane which comprises agarose to allow the culture of cells thereon.  (See Allbritton et al. [0054] and [0080] wherein a cell culture membrane includes agarose.)

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a membrane with agarose as described by Allbritton et al. in the device of Esser because membranes with agarose provide support for cells being cultured as would be desirable in the device of Esser.


Regarding claim 14 Esser discloses all the claim limitations as set forth above but does not specifically disclose a cell culture substrate on top of the cell support membrane. 

Allbritton et al. discloses a cell culture insert comprising a cell support membrane which has a substrate thereon to allow the culture of cells thereon.  (See Allbritton et al. [0054] and [0080] wherein a cell culture membrane includes agarose.)

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a substrate on a cell culture membrane as described by Allbritton et al. in the device of Esser because such supports provide an effective environment for cells being cultured as would be desirable in the device of Esser.
  

Regarding claim 18 modified Esser discloses all the claim limitations as set forth above as well as the device wherein the cell plate insert allows for oxygen permeability.  (See Esser [0038]-[0039] wherein the membrane is porous and thus allows for oxygen permeability.  Also said insert comprises an open top allowing for oxygen permeability.)

Regarding claim 19 modified Esser discloses all the claim limitations as set forth above as well as the device wherein cells cultured in the top chamber do not infiltrate cells cultured in the bottom chamber. (See Esser Abstract and [0002] wherein the cells are cultured on the membrane, i.e. they are not infiltrated into the bottom chamber.)  Furthermore such limitations are directed to materials worked on, i.e. cells, and intended uses which do not define structural elements which differentiate the claimed invention from the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799